DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.
An amendment was received from the applicant on July 22, 2022.
Claims 29-30 have been added.
Claims 1-30 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The thermally insulating sealed tank as claimed is not shown or suggested in the prior art because of the use of a tank which includes a tank wall having a primary and secondary sealed membrane and a primary and secondary insulating barrier, said secondary insulating barrier comprises a plurality of secondary rows, where the size of a repeated pattern of said secondary rows is an integer multiple of the size of a strake in a second direction, said primary insulating barrier comprises a plurality of primary rows, where the size of a repeated pattern of said primary rows is an integer multiple of the size of a repeated pattern of first corrugations of said primary sealed membrane, and where the size of a row of metal sheets in said second direction is equal to an integer multiple of the size of a repeated pattern of said primary rows.
The prior art as disclosed by Gaz Transport (WO8909909 A1 and EP0064886 A1) shows the use of heat insulated tanks which include primary and secondary watertight sealing barriers and primary and secondary insulating barriers.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








August 25, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617